Case 3:18-cv-13701-RHC-SDD ECF No. 10, PageID.116 Filed 01/31/19 Page 1 of 7




                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

NATIONAL ELECTRICAL
ANNUITY PLAN,

             Plaintiff,                        Case No. 18-13701
v.
                                        HON. ROBERT H. CLELAND

HENKELS AND MCCOY, INC.,

          Defendant.
__________________________________________________________________


                              AMENDED COMPLAINT

      The above-named plaintiffs, by and through their attorneys, SACHS

WALDMAN, complaining against the above-named defendant, respectfully show

unto this Court as follows:

      1.     Plaintiffs are the Trustees for the National Electrical Annuity Plan, which

is a trust fund established under, and administered pursuant to, Section 302 of the

Labor-Management Relations Act, of 1947, as amended (“LMRA”), 29 U.S.C. §186,

and the Employee Retirement Income Security Act of 1974, as amended, hereinafter

"ERISA", 29 USC §1001, et seq., with principal offices located in Rockville,

Maryland.



                                           1
Case 3:18-cv-13701-RHC-SDD ECF No. 10, PageID.117 Filed 01/31/19 Page 2 of 7




      2.     Defendant, Henkels & McCoy, Inc., is a Pennsylvania corporation,

certified to do business in the State of Michigan, engaged in the building and

construction industry, an industry affecting commerce within the meaning of the

LMRA and 29 USC §1002(5) and (12), and its principal place of business is located

in Blue Bell, Pennsylvania.

      3.     Jurisdiction of this Court is predicated on Section 301 of LMRA, 29 USC

§185, and Sections 502(a)(2) and 515 of ERISA, 29 USC §1132(a)(2) and §1145, this

being a suit for breach of the fringe benefit provisions of collective bargaining

agreements entered into between the defendant, as Employer, the International

Brotherhood of Electrical Workers (“IBEW”) and Local Unions #17 and #876 of the

International Brotherhood of Electrical Workers (“Local Unions”), labor organizations

representing employees in an industry affecting commerce.

      4.     Pursuant to 29 USC §1132(e)(2), this action is appropriately brought in

this district, since it is where the breach took place and where the defendant currently

may be found performing work.

      5.     On March 1, 1995, the IBEW and defendant signed the Teledata

Agreement (Exhibit A) which applies to “low voltage construction, installation,

maintenance, and removal of teledata facilities (voice, data, and video). . .” throughout

the United States. This agreement, which remains in effect, has been supplemented


                                           2
Case 3:18-cv-13701-RHC-SDD ECF No. 10, PageID.118 Filed 01/31/19 Page 3 of 7




in the State of Michigan over the years through agreement between defendant and the

Local Unions.

      6.     In early 2011, the Local Unions and defendant signed an Appendix to the

National Agreement to be effective from November 29, 2010 through November 27,

2011 (Exhibit B). Section 5.07 of that Appendix provided that defendant would

contribute to the NEAP at the rate of 16.5 percent of its gross monthly labor payroll.

      7.     In December, 2011, through a Memorandum of Understanding (“2011

MOU I”) (Exhibit C) the Local Unions and defendant agreed to extend the 2010-2011

Appendix for three years to November 23, 2014. 2011 MOU I was signed by Henkels

& McCoy on December 9, 2011; by Local 876 on December 12, 2011; and by Local

17 on December 15, 2011.

      8.     Through this extension of the 2010 - 2011 Appendix, the parties agreed

that defendant would continue to be obligated to contribute to NEAP at a rate of

16.5% of its gross monthly labor payroll, with one exception. On the same dates on

which the parties signed 2011 MOU I, the parties entered into a separate

Memorandum of Understanding (“2011 MOU II”) (Exhibit D) which provided that

defendant would not have to contribute to the NEAP on “all outside telephone work”

performed by the Employer.




                                          3
Case 3:18-cv-13701-RHC-SDD ECF No. 10, PageID.119 Filed 01/31/19 Page 4 of 7




      9.    In late 2014 and early 2015 through a Memorandum of Understanding

(“2014 - 2015 MOU”) (Exhibit E) the Local Unions and defendant agreed to extend

the 2011-2014 Appendix for two years to November 20, 2016. 2014-2015 MOU was

signed by Henkels & McCoy on January 9, 2015, by Local 876 on December 16,

2014; and by Local 17 on December 22, 2014.

      10.   Most recently, in 2017, the Local Unions and defendant signed an

Appendix to the Teledata Agreement, which is effective November 21, 2016 through

November 25, 2018 (Exhibit F). In Section 5.07 of this Appendix, the parties agreed

to contribute to NEAP an amount equal to 17% of payroll the first year of the

agreement and to 18% effective November 24, 2017.

      11.   Beginning in June, 2012, defendant performed work under the Teledata

Agreement (Exhibit A) within the geographic jurisdiction of Local 17. Local 17

referred the following individuals to work for defendant: Ronald Bates, Bryan Frye,

Lawrence Stephens Jr., Dwaine Craig, Joseph Schindler, William Banks, William

Coffman, Cory Bates, Kevin Smith, Larry Sloniker. Defendant contributed to plaintiff

NEAP based upon the work performed by these individuals.

      12.   To plaintiff’s knowledge, defendant did not again work within the State

of Michigan under the Teledata Agreement (Exhibit A) until 2018, when beginning

in June, 2018, and continuing through the present, it began the installation of a 5G


                                         4
Case 3:18-cv-13701-RHC-SDD ECF No. 10, PageID.120 Filed 01/31/19 Page 5 of 7




network for Verizon in various locations within the geographic jurisdiction of Local

17, which includes the installation of MCI small cell equipment and overhead and

underground fiber.

       13.     Local 17 has referred individuals from its hall to work for defendant on

the project described in Paragraph 12, specifically, Larry Hall, Clifford Benton, Jason

Geiger, Rudi Dawidowicz, Travis Kern, Andrew Merrick, Logan Rothley, Joshua

Brown, Lavonne Wilson, Thomas J. Cagle, Aaron B. Smith, Owen J. Peer, Daniel E.

Shuler, Joseph D. Roland, Dakota J. Kaufman, Gary R. Hunter, Timothy T. Sosebee,

Vincent B. Hunter, Kaleb C. Tabor, and Darrell J. Garrett.

       14.     Despite demand, defendant has refused to contribute to NEAP on behalf

of its employees performing the work for Verizon described in Paragraph 12, above,

contending that it is not required to do so based upon 2011 MOU II, which it argues

is still in effect.

       15.     Defendant’s position is incorrect. First, 2011 MOU II only applied to

“outside telephone work” and the work Henkels & McCoy currently is performing for

Verizon is not “outside telephone work”, as that term would have been used by the

parties in 2011. Instead, it involves the installation of advanced technology not being

used in this area in 2011 for the providing of internet, telephone, television, and other

services.


                                           5
Case 3:18-cv-13701-RHC-SDD ECF No. 10, PageID.121 Filed 01/31/19 Page 6 of 7




       16.   Second, 2011 MOU II has not been in effect since, at the latest,

November 21, 2016 when the parties signed the current Appendix which increased the

NEAP contribution to 17% and ultimately to 18%, while making no exception for

“outside telephone work” or any other type of work.

       17.   The total amount of defendant's indebtedness for delinquent contributions

to NEAP, accrued liquidated damages, and interest to date cannot be determined until

defendant submits its complete books and records for inspection and audit.

       WHEREFORE, plaintiffs pray that judgment be entered in their favor

containing the following provisions:

       A.    Adjudicating that the defendant entered into (or adopted) collective

bargaining agreements with the Local Unions and that, pursuant to such agreements

and applicable law, the defendant was obligated to make fringe benefit contributions

to NEAP for, or with respect to work performed by, those of its employees who were

represented by the Union;

       B.    Ordering defendant to submit to the plaintiffs any and all books and

records needed by them to determine the amount of its indebtedness through present,

and;

       C.    Upon submission of a motion to amend, awarding the plaintiffs the

amount of defendant’s indebtedness, as ascertained by the above audit, plus interest,


                                          6
Case 3:18-cv-13701-RHC-SDD ECF No. 10, PageID.122 Filed 01/31/19 Page 7 of 7




costs, attorneys fees and other amounts to which plaintiffs are entitled pursuant to 29

USC §1132(g)(2).

      D.     Awarding plaintiffs any and all other equitable and injunctive relief to

which they may be entitled.

                                 Respectfully submitted,

                                 SACHS WALDMAN

                                 By:    s/George H. Kruszewski
                                        GEORGE H. KRUSZEWSKI
                                        Attorneys for Plaintiffs
                                        1423 East Twelve Mile Road
                                        Madison Heights, Michigan 48071
                                        Telephone (248) 658-0800
                                        Email: Gkruszewski@sachswaldman.com
January 31, 2019                        (P-25857)




                                          7
